Citation Nr: 1819872	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-32 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 20 percent for a left foot disability of various assessed conditions.  

3.  Entitlement to an initial disability rating in excess of 10 percent for a left leg disability with slight motion of the left hip.  

4.  Entitlement to an initial disability rating in excess of 10 percent for carpal tunnel syndrome of the right hand and wrist.  

5.  Entitlement to an initial disability rating in excess of 10 percent for carpal tunnel syndrome of the left hand and wrist.  

6.  Entitlement to service connection for peripheral vestibular disease, claimed as vertigo.  

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for chronic disability of the fallopian tubes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to June 2009, based on the Form DD-214 available in her claims file.  The Board notes that in an August 2010 statement the Veteran contended that her date of release from active duty was in October 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, and from July 2010, May 2012, and September 2014 rating decisions of the RO in Atlanta, Georgia.  

In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of that proceeding has been associated with the record.  

In a May 2012 rating decision, the RO in Atlanta granted entitlement to service connection for migraines and temporomandibular jaw disorder (TMJ).  The Veteran filed a Notice of Disagreement dated May 2012 in response.  In a June 2016 Decision Review Officer decision, the Veteran's evaluation rating for migraine headaches was increased to 10 percent effective December 9, 2011, and to 30 percent effective July 31, 2015.  The Veteran's evaluation rating for TMJ was increased to 20 percent effective December 9, 2011.  However, a review of the record shows that the Veteran has not submitted a Substantive Appeal (e.g., VA Form 9 or equivalent statement) for these particular issues.  38 U.S.C. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2017).  Additionally, the Veteran stated at the November 2017 Board hearing that she no longer wished to pursue an appeal for TMJ or migraine headaches evaluations.  Thus, the issues of increased disability ratings for migraine headaches and TMJ are not before the Board.  

The Veteran was denied entitlement to service connection for asthma in a September 2014 rating decision and submitted a timely Notice of Disagreement in the same month.  In a June 2016 Decision Review Officer decision, the RO granted entitlement to service connection for asthma at 30 percent, effective February 11, 2014.  The Veteran did not file a Substantive Appeal in response to the initial disability rating.  As this grant of entitlement to service connection represents a full grant of the benefits sought, and the initial evaluation rating has not been appealed, the issue of service connection or increased initial rating for asthma is not on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

In December 2011, the Veteran submitted a claim for entitlement to service connection for fallopian tube disease, injury, or adhesions.  In a May 2012 rating decision, the RO denied service connection for this condition.  The Veteran filed a timely Notice of Disagreement.  In a June 2016 Decision Review Officer decision, the RO denied entitlement to service connection for chronic disability of the fallopian tubes, but granted entitlement to service connection for ovarian cysts at a 10 percent evaluation rating effective December 9, 2011.  The Veteran submitted a timely Form VA-9 in July 2016 perfecting an appeal specifically for chronic disability of the fallopian tubes.  However, a review of the record shows that the Veteran has not submitted a Notice of Disagreement or Substantive Appeal (e.g., VA Form 9 or equivalent statement) in response to the initial rating for ovarian cysts.  38 U.S.C. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2017).  Thus, the issue of service connection or increased initial rating for ovarian cysts is not on appeal.  However, the issue of service connection for chronic disability of the fallopian tubes is properly before the Board.  

The issues of entitlement to an increased disability rating for PTSD, a left foot disability, a left leg disability, and bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's claimed condition of vertigo was incurred during active service.  

2.  The Veteran's fibromyalgia was not incurred in or otherwise related to active service.  

3.  The Veteran does not have a current diagnosis of chronic disability of the fallopian tubes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a peripheral vestibular disorder, claimed as vertigo, have been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).  

2.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).  

3.  The criteria for service connection for chronic disability of the fallopian tubes have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duty to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2017).  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more disabling within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

	a.  Vertigo 

The Veteran contends that she had episodes of vertigo during active service and that these episodes continued after release from active duty.  After reviewing the medical evidence of record, the Board finds that entitlement to service connection for vertigo is warranted.  

The Veteran was afforded an examination through a VA provider in August 2014.  The examiner diagnosed benign paroxysmal vertigo.  Based upon review of the Veteran's records showing reported dizziness and Eustachian tube dysfunction, assessment of the Veteran's condition at the time of examination, and consideration of the Veteran's lay statements, the examiner opined that the Veteran's current diagnosis of benign paroxysmal vertigo was at least as likely as not incurred during active service.  

The Board resolves reasonable doubt in favor of the Veteran and finds that service connection for a peripheral vestibular disorder, claimed as vertigo, is warranted.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	b.  Fibromyalgia 

The Veteran contends that she developed fibromyalgia during active service and that it continues to the present.  After a thorough review of the evidence, the Board finds that service connection for fibromyalgia is not warranted.  

The Veteran's service treatment records (STRs) show complaints of muscle aches, e.g. February 2004, throbbing pain in the back of the left leg from knee to ankle while pregnant.  

The Veteran's private treatment records dated August 2011 show a diagnosis for fibromyalgia.  Therefore, the Veteran meets the first element under Shedden for a claim of entitlement to service connection, a current diagnosis.  

The Veteran was afforded a VA examination for fibromyalgia in November 2013.  The examiner confirmed a diagnosis of fibromyalgia with symptoms such as widespread musculoskeletal pain and paresthesias.  The examiner discussed the similar complaints for muscle and joint aches in active service.  The examiner opined that the Veteran's fibromyalgia at present is not related to the symptoms during active service.  The examiner's rationale was that the "military findings are inconsistent with the current clinical presentation of fibromyalgia."  

The Board has not overlooked the Veteran's claim that fibromyalgia was incurred in active service.  The Veteran testified at the November 2017 hearing that during active service she was sensitive to touch and had issues breathing, which she asserted were related to fibromyalgia.  With regard to lay evidence, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The November 2013 VA examiner also considered the Veteran's statements and concluded that the Veteran's fibromyalgia as currently diagnosed is not related to the symptoms presented during active service.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against service connection for fibromyalgia.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

	c.  Chronic fallopian tube disorder 

The Veteran's STRs document complaints related to the reproductive system.  The Veteran's entrance examination in 2001 notes that the Veteran did not have a history of heavy menstrual cramping.  The STRs show that the Veteran was pregnant more than once during active service.  The Veteran had a caesarian section in February 2002.  The Veteran reported abdominal pain during active service, e.g. February 2005.  The Veteran underwent a tubal ligation during active service in July 2008.  In August 2008, the Veteran was diagnosed with ovarian cysts, for which she has been service-connected.  

The Veteran was afforded a VA examination in April 2012 for gynecological conditions.  The examiner listed a diagnosis of ovarian cysts from 2003.  The examiner recorded the Veteran's reports that she has painful menses and has had increased pain since the tubal ligation in 2008.  As for conditions of the fallopian tubes, the examiner noted only that the Veteran was status post tubal ligation and did not note any diseases, injuries, adhesions, or other conditions of the fallopian tubes.  The examiner referenced the pelvic ultrasound dated June 2011.  The examiner opined that, although the Veteran had tubal ligation during active service, the Veteran did not currently have a fallopian tube disease.  The examiner's rationale was that the ultrasound did not show fallopian tube disease and the Veteran's other gynecological issues such as follicular cysts are not caused by tubal ligation.  

The Veteran's remaining post-service medical treatment records do not document a diagnosis of fallopian tube disease.  

The threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  

Based on the competent medical evidence of record, the Veteran does not have a chronic fallopian tube disorder during the appellate period.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  The Veteran contended in the November 2017 hearing that the tubal ligation was not done at her discretion, but because a doctor had recommended her to do so.  The records do not support that a doctor recommended tubal ligation as a response to a fallopian tube disorder.  In any case, the current medical evidence of record does not show that the Veteran has a diagnosis for chronic fallopian tube disorder.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for a chronic fallopian tube disorder.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for peripheral vestibular disease, claimed as vertigo, is granted.  

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for chronic disability of the fallopian tubes is denied.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to her country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing her claim prior to final adjudication.  

The Veteran was afforded a VA examination for PTSD, left leg disability, and bilateral carpal tunnel syndrome in April 2013.  The Veteran was afforded a VA examination for the left foot disability in August 2016.  While mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course, in the present case a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

The Veteran continues to receive treatment for various symptoms related to these service-connected conditions.  Moreover, the Veteran contended at the November 2017 Board hearing that each of the conditions of PTSD, left foot disability, left leg disability, and bilateral carpal tunnel syndrome had worsened since the prior VA examinations, and that the symptoms she currently experienced were not contemplated by the results of those prior examinations.  

The Veteran also contends that she separated from active service in October 2009, as opposed to June 2009 as reflected on her Form DD-214.  The RO should make appropriate attempts to determine if the Veteran had additional military service after June 2009.  The RO should also seek any additional recent treatment records for the Veteran's claimed conditions.  


Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran, seek any additional outstanding medical records and associate them with the claims file.  

2.  The Veteran has asserted that she separated from active service in October 2009.  The Veteran's DD-214 states that she was separated in June 2009.  With the assistance of the Veteran, please make appropriate attempts to determine if the Veteran had active service beyond June 2009..  

3.  Schedule the Veteran for a new examination to assess the severity of her PTSD.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

4.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected left foot disability, by an appropriate medical professional.  All appropriate tests and studies shall be conducted.  

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.  

The examiner should conduct a thorough examination of the Veteran's service-connected left foot disability and report on the nature, severity, and extent of any associated symptomatology.  This should include a report of the ranges of motion of relevant joints of the left foot pertaining to the disability (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question:  

What is the extent of any additional limitation in motion (in degrees) of the left foot due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use? 

The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

The examiner must provide reasons for any opinion given.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of her disabilities.  

5.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected left leg disability, by an appropriate medical professional.  All appropriate tests and studies shall be conducted.  

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.  

The examiner should conduct a thorough examination of the Veteran's service-connected left leg disability and report on the nature, severity, and extent of any associated symptomatology.  This should include a report of the ranges of motion of relevant joints of the left leg pertaining to the disability (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question:  

What is the extent of any additional limitation in motion (in degrees) of the left leg due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use? 

The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

The examiner must provide reasons for any opinion given.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of her disabilities.  

6.  Schedule the Veteran for a new examination to assess the severity of her diagnosed bilateral carpal tunnel syndrome.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

7.  Thereafter, readjudicate any issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).  




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


